GURICH, J.,
concurs:
85 I coneur. In 1998, the Oklahoma Legislature determined that 10 years was an adequate time for sex offenders like Starkey to remain on the registry in order to protect the public. Starkey was sentenced in 1998 and has remained on the Oklahoma Sex Offender Registration list since that time. Starkey's registration period was set to expire in 2008. However, because of substantive changes in the law, he has remained on the registry for more than 10 years. The record reflects Starkey has not re-offended. The retroactive application of the numerous changes to OSORA transformed the registry into a system of punishment. The dissenters' reliance on Smith v. Doe, 538 U.S. 84, 123 S.Ct. 1140 is misplaced because the Alaska registration system reviewed in that case did not have the constitutional infirmities present in this case. The legitimate public safety interest in monitoring sex offender presence in the community is upheld by this decision, while the integrity of the Constitution is maintained.
86 COLBERT, C.J., concurs in part and dissents in part.
1 87 WINCHESTER, J., dissenting (by separate writing) and TAYLOR, J., dissenting.